McMurray, Presiding Judge,
dissenting.
The issue in the present case is whether there are any circumstances which excuse Joanne Wall’s failure to see the stream of liquid before stepping in it. She testified as to being distracted by passing cars shortly before her fall. A possible confrontation with vehicular traffic on the property may be a significant distraction. Magee v. Federated Dept. Stores, 187 Ga. App. 620, 621 (371 SE2d 99). The majority holds this principle to be inapplicable simply because the cars moving in Joanne Wall’s immediate vicinity had already passed by her. Joanne Wall was walking along a narrow passage between parked cars which pedestrians shared with motor vehicles. Moments before her fall, a car had passed within three or four feet of her. The actual danger of physical harm from the car may have passed with it, but the distraction caused by the close passage of a vehicle does not end instantaneously with the passing. Here, the interval between the passage of the car and the fall was only a few seconds. A jury should be allowed to determine whether the recent passage of the car and resulting concern for the passage of others amounted to such a distraction as will excuse Joanne Wall’s failure to see the stream before her fall. Compare Wiley v. Family Dollar Store &c., 208 Ga. App. 461, 463 (430 SE2d 839). See also the two-judge case of Marlowe v. Cabe, 207 Ga. App. 764, 766 (429 SE2d 151).
I am authorized to state that Judge Blackburn and Judge Ruffin join in this dissent.
Smith, Gambrell & Russell, Dana M. Richens, for appellees.